MAGER, Judge
(dissenting):
I must respectfully dissent for the reason that, while -the evidence was sufficient to support defendant’s conviction for possession of narcotic paraphernalia, in my opinion the evidence was not sufficient to sustain a conviction for possession of narcotics. Arant v. State, Fla.App.1972, 256 So.2d 515; State v. Eckroth, Fla.1970, 238 So.2d 75. As the Supreme Court pointed out in Eckroth, supra, to constitute possession, “ ‘There must, however, be a conscious and substantial possession by the accused, as distinguished from a mere involuntary or superficial possession.’ ” The evidence in the case sub judice was not sufficient to negate defendant’s involuntary possession. I would, therefore, reverse that part of the judgment of conviction pertaining to possession of narcotics.